Title: September [1799]
From: Washington, George
To: 

 


1. A brisk Southerly wind in the Morning—clear & Mer. at 70 and at night 83. Cloud, thunder, lightning & Rain to the Northward of us but none fell here. Doctr. Craik dined here—sent for to Mrs. Washington who was sick.
 


2. Morning very likely for Rain being very cloudy with a brisk Southerly wind. Rain all around us but only [a] sprinkle here. Mer. 76 in the Morning 84 at highest and 83 at Night.
 


3. Morning Cloudy—about noon a very black cloud to the West & No. Wt. and a good deal of rain in appearance but little or none fell here. Mer. 79 in the Morning—84 at highest & 77 at Night. Mrs. Washn. & her grd. Dr. of Bushfd. & B: Washn. & wife & Dr. Stuart came here.
 


4. A moderate shower of rain in the night with a good deal of lightning & distant thunder. Morning very heavy—a breeze from the No. Et. and Mer. at 72. About 4 Oclock it began a moderate settled rain, which continued until I went to bed. Mer. then at 67.
 


5. Morning very heavy & Mer. 66—the same through the day. About 5 oclock it began to rain & contd. until bed time. Wind tho’ very little of it, at No. Et. Doctr. Stuart went away after breakfast.
 


6. Much rain fell in the Night, without wind, thunder or lightning—making the ground wetter than it has been since March. Mer. 65 in the Morning—68 at highest and at Night 68. Cloudy & heavy with a light breeze from the No. Et. At Night began a drizling rain. Mr. B. W. & wife went after breakfast. Doctr. Craik who was sent for in the Night to Mrs. Washington came early this Morning.


   
   doctr. craik who was sent for in the night: GW wrote Thomas Peter on 7 Sept. that “Mrs. Washington has been exceedingly unwell for more than eight days. Yesterday she was so ill as to keep her bed all day, and to occasion my sending for Doctr. Craik the night before, at Midnight. She is now better, and taking the Bark; but low, weak and fatiegued—under his direction. Her’s has been a kind of Ague & fever—the latter never, entirely, intermitting until now. I sent for the Doctor to her on Sunday last, but she could not, until he came the second time—yesterday morning—be prevailed upon to take anything to arrest them.” After sealing the letter, GW added a postscript

saying that the fever had returned “with uneasy & restless symptoms.” He requested that Mrs. Eliza Law also be informed (ViMtvL). Mrs. Washington’s illness persisted for several weeks and not until late October did GW write that she was “tolerably well” (GW to William Augustine Washington, 22 Sept. 1799, ViMtvL; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 7:602–6).



 


7. Much rain fell last night. Very heavy morning with very little Wind. At times after noon the sun appeared. Mer. at 65 in the morning—76 at highest & 72 at Night. Mr. & Mrs. Peter and Genl. Washington came in the afternoon.


   
   William Washington brought GW a “model of an improvement made on Gun Carriages” from Edward Rutledge of South Carolina. GW wrote Rutledge that he saw many advantages in the improvement and thought something of the sort should be adopted (8 Sept. 1799, ViMtvL).



 


8. Morning very heavy & wind at No. Et. & Mer. 68 in the Morning & 70 at Night. Cloudy all day. Some rain fell last night and a slight sprinkling this afternn. Genl. Washington went away after breakfast & Mr. & Mrs. Law came to dinner.
 


9. Morning heavy & at times raining. About noon the Sun came out warm and the weather appeared to be clearing but in the afternoon it rained again as it did last night. Mer. 70 in the morning & 73 at night. Wind still Easterly.
 


10. Morning heavy again—but abt. Noon the weather broke away warm, and had the appearance of being fair. Wind still Easterly. Mer. 70 in the Morning 75 at highest & 72 at Night. Mrs. Washington & her granddaughter went away after breakfast. Doctr. Stuart came to dinner, & Doctr. Craik (sent for) came in the afternoon.
 


11. An extremely heavy fog—no wind—and Mer. at 68 in the morning—79 at Highest & 75 at Night. Clear with a southerly wind after the Fog. Doctors Craik & Stuart, & Mr. Peter went away after breakfast.
 


12. Morning clear—wind brisk from the Southward and Mer. at 72–84 at highest & 80 at N. Clear all day. Cap: Truxton came to dinner.

   
   
   Thomas Truxtun (Truxton; 1755–1822) was owner and master of several privateers during the Revolution and later was a merchant trading with the Orient. In 1794 he was appointed captain in the United States Navy. In Feb. 1799 Truxtun, commanding the frigate Constellation, met and captured the French

      frigate L’Insurgent in a battle in the West Indies; he returned to America to find himself acclaimed a hero. At the end of June, Truxtun sailed his vessel to New York for refitting, recruiting, and provisioning. On 1 Aug. he resigned his commission in a dispute over rank but reconsidered and sailed for the West Indies on 24 Dec. 1799. Truxtun was at Mount Vernon by GW’s invitation (FERGUSONEugene S. Ferguson. Truxton of the Constellation: The Life of Commodore Thomas Truxton, U.S. Navy, 1755-1822. Baltimore, 1956., 176–87).



 


13. Morning clear—wind Southerly. Mer. at 76—at highest 84 and at Night 76. Wind Southerly & clear till afternoon. Then cloudy & about 6 Oclock Rain, with a good deal of Lightening & thunder, but none severe. Mr. & Mrs. Law went away after breakfast & Doctor Thornton came to dinner.
 


14. Morning clear—Mer. at 72. Wind Westerly through the day & clear.
 


15. Day omitted through mistake.
 


16. Morning clear—no wind. Mer. at 64 at highest 76—and at Night 73. Clear & but little wind all day.
 


17. Morning clear—but little wd. & that No. Westerly. Mer. 66—calm all day. Mer. 80 at highest & 74 at Night. Doctr. Thornton went away after breakfast & Mr. Thos. Peter & his brother Lieutt. Peter came to Dinner.


   
   lieutt. peter: George Peter had been appointed a second lieutenant in the 9th Infantry on 12 July 1799 (HEITMAN [3]Francis B. Heitman. Historical Register and Dictionary of the United States Army, from its Organization, September 29, 1789, to March 2, 1903. 2 vols. Washington, D.C., 1903., 1:786).



 


18. Morning very heavy—Wind Easterly and Mer. at 70. Towds. Night the appearance of a Storm increased. Mr. George Peter went away after breakft.
 


19. Raining in the Morning early and by 8 oclock storming with a heavy fall of rain. Mer. at 70—wind at So. Et. Afterwards shifted to the No. Wt. and cleared. Mer. 70 at highest and 64 at Night.
 


20. Morning cloudy—Wind at No. W. and Mer. at 60—at Night 66 & clear. Mr. Ludwell Lee, and Messrs. Stanton & Parker from the Eastern shore of Virginia and a Mr. Hilton dined here & went away afterwards.


   
   stanton & parker: probably John Stratton and Thomas Parker. Stratton, of Elkington, near Eastville in Northampton County, was in the salt business on the Eastern Shore in the 1790s, while Parker (d. 1819) was an Eastern

Shore merchant based at Pungoteague, in Accomack County (WHITELAWRalph T. Whitelaw. Virginia’s Eastern Shore: A History of Northampton and Accomack Counties. 2 vols. 1951. Reprint. Gloucester, Mass., 1968., 1:147, 174, 698).



   
   GW received word this evening of the death of his last remaining brother, Charles Washington.



 


21. Morning cloudy—Wind Northerly—and Mer. at 63. Variable all day. Mer. 66 at Night. Mr. Alex. White came to dinner.
 


22. Morning a little cloudy. Wind at No. Et. & Mer. at 62. Wind shifted to No. Wt. Mer. 62 at Night.
 


23. Morning clear—wind No. Wt. & continued so all day. Mer. at 60 in the morning—and 58 at night. Mr. White went away after breakfast.
 


24. Morning clear & calm. Mer. at 50. A small white frost—clear all day with but little wind. Mer. 63 at highest & 58 at Night. Mr. Thos. Peter went away after break[fas]t.
 


25. Clear & calm. Mer. at 52 in the Morning—but little wind all day. Mer. 66 at highest and 63 at N. Mrs. & Miss Fairfax & Miss Dennison dined here & returned & Doctr. Stuart came in the Evening.
 


26. Clear & calm in the Morning. Mer. at 63—at highest 70 and at Night 64. But little wind all day.
 


27. Clear, with the wind Northerly; Mer. at 62 in the morning—70 at highest & 66 at Night. Governor Davie on his way to the Northward to Embark as Envoy to France called, dined & proceeded on. Mr. T. Peter came.


   
   William Richardson Davie (1756–1820), a distinguished veteran of the southern campaigns in the American Revolution and a strong Federalist, was elected governor of North Carolina in 1798. He recently had been commissioned by President Adams to join Oliver Ellsworth and William Vans Murray in a mission to France to settle the two countries’ differences (SMITH [5]Page Smith. John Adams. 2 vols. Garden City, N.Y., 1962., 2:994–1003, 1010–16).



 


28. Clear & calm. Mer. at 60 in the morning—70 at the highest & 66 at night. Clear & calm all day.
 


29. Morning cloudy—Wind at So. W. & Mer. at 62. Wind changed to No. Wt. & blew pretty fresh. Mer. 65 at night. Doctr. Craik came to dinner on a visit to Mrs. Wash. & stayed all night.
 



30. Morning clear wind Northerly and Mer. at 50—at highest 66 and at night 60. Clear all day wind in the same place. Doctr. Craik went away after Break.
